Citation Nr: 0211163	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision of the 
RO that determined that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for PTSD, but denied the claim on the merits.  

In February 1999, the Board agreed with the RO's 
determination regarding the submission of new and material 
evidence, but remanded the matter for additional development 
of the record.  

In December 2000, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  That opinion was received in January 2001.  

In May 2001, the Board remanded the claim for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is not shown to have PTSD due to 
combat experiences or other trauma in service.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

A careful review of the veteran's service medical records 
shows that he was not treated for psychiatric difficulties 
while in service.  His DD Form 214 reveals that he served in 
the Republic of Vietnam from January to May 1971, but does 
not indicate that he received the Purple Heart, Combat 
Infantryman Badge or any other similar combat citation.  

His service personnel records show that the veteran 
participated in operations against the Viet Cong in the 
Republic of Vietnam, including Operation Hoang Dieu 101, 
Operation Upshur Stream, Operation Hoang Dieu 103 and 
Operation Imperial Lake.  He also participated in Operation 
Scott Orchard and in connection with operations of Task Force 
Delta.  

These records also reveal that the veteran received no combat 
medals for his period of service in the Republic of Vietnam.  
The information received from the Marine Corps Historical 
Center in April 1991 contained general information regarding 
the operations of the Marine Corps conducted while the 
veteran was in the Republic of Vietnam.  

A review of a VA hospital summary, dated in March 1981, 
indicates that the veteran was admitted to the ATU Inpatient 
Program with a history of multiple substance abuse.  It was 
noted that he had a history of depression and nervousness.  

The outpatient treatment reports including those dated in May 
1989 and May and August 1990 indicate that the veteran was 
diagnosed as having PTSD related to his experiences in 
Vietnam.  The May 1989 report notes that this diagnosis was 
not related to combat.  

An April 1991 VA examination report notes that the veteran 
described being frightened while serving in Vietnam because 
he was isolated for long periods of time in a radio tower as 
a result of his job as a radio relay operator and from seeing 
a good deal of gunfire and bombardment in his local area.  He 
noted during the examination that he did not see people shot 
and "did not go out and hunt Vietnamese with a rifle."  

The examiner diagnosed PTSD and commented that the veteran's 
symptoms and history were "atypical in the sense that the 
stressor that [the veteran] seemed to [have experienced] was 
not a sudden, overwhelming kind of experience," but rather 
"relatively long periods of isolation and anxiety."  

The examiner noted that the veteran's symptoms included those 
of discomfort with people, hypervigilance, anxiety, sleep 
difficulty and a poor working history.  

During a hearing at the RO in May 1994, the veteran reported 
that his primary duty as a radio relay operator had exposed 
him to life-threatening stressors in Vietnam.  He indicated 
that he had been able to see combat in service and that this 
had made him nervous.  

The private medical records from the South Carolina 
Vocational Rehabilitation Department reflect treatment in 
February 1992.  He was reported to be anxious and depressed.  

The private medical records from Stephen Lokke, M.D., reflect 
treatment in February 1992.  On examination, the veteran 
reported that he had been disabled since 1973 when he was 
discharged from service.  He indicated that he would see the 
Viet Cong if he went into the woods and was always in danger.  
He reported that he could not adjust from his time in 
service.  

The veteran was diagnosed as having atypical psychosis and 
possible PTSD from Vietnam.  

In an April 1992 psychiatric examination from the Social 
Security Administration, the examiner noted specific 
references to the veteran's medical history, including prior 
diagnoses of PTSD.  The veteran was reported to have 
psychotic features and deterioration that were persistent and 
evidenced by delusions or hallucinations and emotional 
withdrawal and/or isolation.  

The examiner also referenced a previous report by Dr. Lokke 
which indicated atypical psychosis with paranoid ideation and 
social isolation, including his seeing the Viet Cong in the 
woods.  The veteran was reported to have recurrent and 
intrusive recollections of a traumatic experience that were a 
source of marked distress and he was diagnosed as having 
PTSD.  

The VA outpatient treatment records dated from December 1994 
to February 1999 reveal diagnoses of schizophrenia, PTSD, 
history of PTSD, history of alcoholism and mixed personality 
disorder.  None of the diagnoses of PTSD discussed any 
particular stressors.  

A VA examination was conducted in September 1999.  The 
veteran did not specify any stressor.  The diagnosis was that 
of psychosis, not otherwise specified.  The VA examiner 
stated that it did not seem that the veteran met the criteria 
for PTSD.  

Another VA examination was conducted in March 2000.  The 
diagnosis was that of rule out psychosis, not otherwise 
specified.  

As noted, in December 2000, the Board requested a VHA 
specialist's opinion.  The VHA psychiatrist was asked to 
review the record and provide answers to the following 
question:

[Was] it at least as likely as not that 
the veteran [was] currently suffering 
from disability manifested by a diagnosis 
of PTSD as a result of the fear he might 
have experienced while participating in 
guard duty and in his position as a radio 
relay operator, which resulted in long 
periods of isolation and anxiety or other 
stressor event during his service in the 
Republic of Vietnam?

The VHA specialist reviewed the veteran's extensive record, 
including his various psychiatric diagnoses.  She explained 
the distinction between PTSD and psychosis.  She found 
particularly significant the veteran's behavior and 
presentation during a March 1998 psychological evaluation and 
the September 1999 VA examination, both of which revealed 
psychosis.  

The VHA specialist opined that, based on her experience 
evaluating and treating veterans with PTSD for the previous 
eight years, that the veteran had symptoms much more 
consistent with a diagnosis of psychosis, not otherwise 
specified, than PTSD.  She concluded "that it [was] not as 
likely that the veteran was currently suffering from 
disability manifested by a diagnosis of PTSD as it [was] that 
he was suffering from psychosis, not otherwise specified."  

The veteran testified at a hearing at the RO before a 
Decision Review Officer in April 2002 about his experiences 
in the Republic of Vietnam.  He also submitted into the 
record photographs that he reported were taking during his 
service in Vietnam.  

Even assuming that the veteran had a corroborated stressor 
during service, the preponderance of the medical evidence in 
this case indicates that he currently suffers from a 
psychosis, not otherwise specified.  

In this regard, the Board finds the two VA examinations and 
the opinion of the VHA specialist very persuasive.  The 
opinions were based on reviews of the veteran's entire 
record.  

The diagnoses of PTSD that do appear in the veteran's 
psychiatric record are not based on such reviews of the 
record and do not discuss the veteran's alleged stressors.  
The reports are simply not as thorough as the reviews 
conducted by the two VA examiners and VHA specialist.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for PTSD.  




VCAA

There was a significant change in the law while the case was 
pending at the Veterans Court with the enactment of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The veteran was notified in the rating decisions, the 
Statement of the Case, Supplemental Statements of the Case, 
the Board remands, as well as letters from the RO seeking 
evidence, of the evidence that was necessary for service 
connection to be granted.  

Moreover, the veteran was notified of what was needed at 
personal hearings at the RO.  The Board concludes that the 
discussions in the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remands, letters 
from the RO, and the explanation at his personal hearings, 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental 
Statements of the Case and the Board's remands provided the 
veteran with adequate notice of what the law requires to 
award service connection for PTSD.  

The veteran further was provided with adequate notice that VA 
would help him secure evidence in support of his claims if he 
identified that evidence.  Additionally, he was provided VA 
examinations and a VHA opinion to help determine the current 
nature and etiology of his claimed disorder.  

The Statement and Supplemental Statements of the Case and 
Board remands also provided notice to the veteran of what the 
evidence of record revealed.  

Additionally, these documents provided notice why this 
evidence was insufficient to award service connection for 
PTSD.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

